Exhibit 10.6

VIRGINIA COMMERCE BANCORP, INC.

FORM OF

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”), which includes the attached Terms
and Conditions, confirms the grant of Restricted Stock (the “Award”) by VIRGINIA
COMMERCE BANCORP, INC. (the “Company”), to <<name>> (“Employee”), under the
Virginia Commerce Bancorp, Inc. 2010 Equity Plan (the “Plan”) as follows:

 

Date of Grant:    << grant date>> (“Award Date”) Number of Shares:    << number
of shares>> shares (“Award Shares”) Transfer Restriction:    Lapses with respect
to 25% of the Award Shares each time the Company repays an additional 25% of its
Aggregate TARP Investment, subject to Vesting conditions. Vesting:    <<insert
vesting schedule>> subject to the Terms and Conditions.

The Award is subject to the terms and conditions of the Plan and this Agreement,
which includes the attached Terms and Conditions.

By signing below, the Company and Employee agree to the terms and conditions of
this Agreement[, and Employee acknowledges and agrees that the Award is granted
<<insert reference to contractual source of award>>].

 

VIRGINIA COMMERCE BANCORP, INC.     EMPLOYEE

 

   

 

W. Douglas Fisher     << name>> Chairman of the Board       Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

The following terms and conditions apply to the Award of Restricted Stock
granted to Employee by the Company as specified on the preceding page (the
“Summary Page”), which is an integral part of this Agreement.

1. Award of Shares. Under the terms of the Plan, the Committee has granted to
Employee the Award of Restricted Stock, effective on the Award Date.

2. TARP Terminology. For purposes of this Agreement, the following terms have
the following meanings:

 

  (a) “Affected MHCE” means any of the Company’s top five most highly
compensated employees as provided in the CPP Requirements for purposes of the
golden parachute prohibition thereof.

 

  (b) “Aggregate TARP Investment” means all Company obligations arising from
financial assistance provided to the Company under the CPP pursuant to authority
granted under the EESA.

 

  (c) “ARRA” means the American Recovery and Reinvestment Act of 2009, as
amended from time to time.

 

  (d) “CPP” means the Troubled Asset Relief Program Capital Purchase Program
created by the Treasury Department pursuant to authority granted under the EESA.

 

  (e) “CPP Requirements” means the guidance and regulations issued by the
Treasury Department with respect to the CPP, as such guidance and regulations
may be amended from time to time.

 

  (f) “EESA” means the Emergency Economic Stabilization Act of 2008, as amended
from time to time.

 

  (g) “SEO” means a senior executive officer as defined in the CPP Requirements.

 

  (h) “TARP-compliant long-term restricted stock” means restricted stock that
complies with the definition of “long-term restricted stock” for purposes of the
exception to the bonus prohibition in the CPP Requirements.

 

  (i) “TARP Period” has commenced on or before the Award Date and ends on the
day all Company obligations arising from financial assistance provided to the
Company under the CPP are satisfied as described in Section 111(b)(3)(D)(i) of
the EESA, excluding any period in which the Treasury Department only holds
warrants to purchase Common Stock as provided in Section 111(a)(5) of the EESA.

 

  (j) “Treasury Department” means the U.S. Department of the Treasury.

3. Vesting in the Award Shares.

 

  (a) Subject to earlier vesting or forfeiture as provided below, Employee’s
interest in the Award Shares shall become non-forfeitable, subject to Paragraph
8, (“Vested” or “Vesting”) on the date[s] provided on the Summary Page, provided
Employee remains employed with the Company or its Subsidiaries through such date
(the “Vesting Date,” and the period from the Award Date through the Vesting Date
being the “Vesting Period”).

 

  (b) Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while Employee is an employee of the Company or one of
its Subsidiaries and prior to the last day of the Vesting Period, [Use for
Installment Vesting Only: the unvested portion of] the Award Shares shall
automatically be Vested on the date of such Vesting Acceleration Event.

 

  (c) “Vesting Acceleration Event” means:

 

  (i) the termination of Employee’s employment with the Company and its
Subsidiaries prior to <<grant date + 2 years>> due to a Change in Control (as
defined in the Plan), if the Change in Control is also a change in control event
(as defined in the CPP Requirements) and on the date of termination either
(i) the TARP Period has ended or (ii) Employee is not an SEO or an Affected
MHCE; or



--------------------------------------------------------------------------------

  (ii) the occurrence on or after <<grant date + 2 years>> of a Change in
Control (as defined in the Plan), if Employee has remained employed with the
Company or a Subsidiary through the date the Change in Control occurs, and on
the date such Change in Control occurs either (i) the TARP Period has ended or
(ii) Employee is not an SEO or an Affected MHCE.

4. Transferability of Award Shares.

 

  (a) If the Vesting of any Award Shares occurs before the end of the TARP
Period, such Vested Award Shares shall not become freely transferable until the
first day after the TARP Period ends, except in accordance with the following
schedule:

 

When the Company has repaid this percentage of the Aggregate TARP Investment:   
This percentage of the Award Shares shall become freely transferable: 25%    25%
(rounded down to the nearest whole share) 50%    50% (rounded down to the
nearest whole share) 75%    75% (rounded down to the nearest whole share) 100%
   100%

Notwithstanding the foregoing, if Employee does not make an election with
respect to the Award Shares under Section 83(b) of the Internal Revenue Code, at
any time beginning on the date the Award Shares become substantially vested (as
defined in 26 CFR 1.83-3(b)) and ending on December 31 of the same calendar
year, a portion of the Vested Award Shares (rounded down to the nearest whole
share) shall be made freely transferable as may reasonably be required to pay
the federal, state, local, or foreign taxes that are anticipated to apply to the
income recognized due to such Vesting, and the number of such Vested Award
Shares made freely transferable for this purpose shall not count toward the
percentages in the schedule above.

 

  (b) If the Vesting of any Award Shares occurs after the end of the TARP
Period, such Vested Award Shares shall also become freely transferable at the
same time as Vesting occurs.

 

  (c) Except as contemplated in Paragraph 4(a) and/or (b), the Award Shares, and
the rights and privileges conferred hereby, shall not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated in any way, otherwise
than by will or by the laws of descent and distribution, and shall not be
subject to execution, attachment or similar process, prior to the later of their
Vesting or the end of the TARP Period (the period from the Award Date through
such latter date being the “Non-Transferability Period”).

5. Stock Certificates.

 

  (a) The Company shall issue the Award Shares either: (i) in certificate form,
or (ii) in book-entry form, registered in the name of Employee with notations as
to any restrictions on transfer imposed under this Agreement.

 

  (b) Any certificates representing the Award Shares shall be held by the
Company until the Non-Transferability Period with respect to the Award Shares
lapses or until the Award Shares are forfeited hereunder. During the
Non-Transferability Period, any Award Shares issued in book-entry form shall be
subject to the following legend and any certificates representing the Award
Shares shall bear the following legend:

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Virginia Commerce Bancorp,
Inc. 2010 Equity Plan and in a Restricted Stock Agreement dated <<grant date>>.
A copy of the Plan and such Restricted Stock Agreement may be obtained from the
Secretary of Virginia Commerce Bancorp, Inc.



--------------------------------------------------------------------------------

  (c) Promptly after the Non-Transferability Period lapses for any of the Award
Shares, the Company shall either remove the relevant notations for such Award
Shares issued in book-entry form or deliver to Employee a certificate(s)
evidencing the number of Award Shares as to which the Non-Transferability Period
has lapsed.

 

  (d) By execution of this Agreement, Employee hereby appoints the Secretary of
the Company, with full power of substitution, as Employee’s attorney in fact
with power and authority in the name and on behalf of Employee to take any
action and execute all documents and instruments, including without limitation
stock powers, which may be necessary to transfer any forfeited Award Shares (or
shares otherwise reacquired or withheld by the Company hereunder), or effect any
adjustment to the number of Award Shares pursuant to Paragraph 12 below, to the
Company as may be required pursuant to the Plan or this Agreement.

6. Voting Rights. During the Non-Transferability Period, Employee may exercise
full voting rights with respect to all of the Award Shares.

7. Dividends and Other Distributions. During the Non-Transferability Period,
subject to Paragraph 12, all dividends and other distributions paid with respect
to the Award Shares in the Company’s Common Stock or other securities of the
Company shall be registered in the name of Employee and held by the Company
until payable or forfeited pursuant hereto. Such stock dividends and other stock
distributions shall be subject to the same Vesting rules and restrictions on
transferability as the Award Shares with respect to which they were paid and
shall, to the extent Vested, be paid when and to the extent the
Non-Transferability Period has lapsed with respect to the underlying Award
Shares. Dividends paid in cash shall be paid to Employee at the same time as
they are paid to other shareholders of the Company and shall not be subject to
any restrictions under this Agreement.

8. Forfeiture on Termination of Employment. If Employee’s employment with the
Company and its Subsidiaries terminates prior to <<grant date + 2 years>>, all
of the Award Shares shall be forfeited to the Company, except in connection with
(i) a Vesting Acceleration Event defined in Paragraph 3(c)(i), or (ii)
termination due to death or disability (as defined in the CPP Requirements). If
Employee’s employment with the Company and its Subsidiaries terminates prior to
<<grant date + 2 years>> due to death or disability (as defined in the CPP
Requirements) or terminates for any reason on or after <<grant date + 2 years>>,
any Award Shares that are not considered Vested by or at the termination of
Employee’s employment with the Company and its Subsidiaries shall be forfeited
to the Company immediately upon such termination. For purposes of this
Agreement, transfer of employment among the Company and its Subsidiaries shall
not be considered a termination of employment.

9. Withholding Taxes. The Company, or any of its Subsidiaries, shall have the
right to retain and withhold the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to the Award Shares. The
Committee may require Employee or any successor in interest to pay or reimburse
the Company, or any of its Subsidiaries, for any such taxes required to be
withheld by the Company, or any of its Subsidiaries, and to withhold any
distribution in whole or in part until the Company, or any of its Subsidiaries,
is so paid or reimbursed. In lieu thereof, the Company, or any of its
Subsidiaries, shall have the right to withhold from any other cash amounts due
to or to become due from the Company, or any of its Subsidiaries, to or with
respect to Employee an amount equal to such taxes required to be withheld by the
Company, or any of its Subsidiaries, to pay or reimburse the Company, or any of
its Subsidiaries, for any such taxes or to retain and withhold a number of
shares of the Company’s Common Stock having a market value not less than the
amount of such taxes and cancel any such shares so withheld in order to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes (subject
to any applicable transfer restrictions in Paragraph 4). Employee or any
successor in interest is authorized to deliver shares of the Company’s Common
Stock in satisfaction of minimum statutorily required tax withholding
obligations (including shares acquired pursuant to this Award subject to any
applicable transfer restrictions in Paragraph 4).



--------------------------------------------------------------------------------

10. Plan. The Award is granted pursuant to the Plan and is subject to the terms
thereof (including all applicable vesting, forfeiture, settlement and other
provisions).

11. Construction and Capitalized Terms. This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan. Capitalized terms in this Agreement have the meaning assigned to them in
the Plan, unless this Agreement provides, or the context requires, otherwise.

12. CPP Limitations.

 

  (a) The Company has participated in the CPP, and the Company is required to
comply with the requirements of Section 111(b) of the EESA, in accordance with
the CPP Requirements.

 

  (b) Notwithstanding any other provision of this Agreement to the contrary,
Employee acknowledges and understands that this Agreement shall be administered,
interpreted and construed and, if applicable, benefits provided hereunder,
including where applicable vesting and/or transferability, shall be limited,
deferred, forfeited and/or subject to repayment to the Company in accordance
with the CPP Requirements and Section 111(b) of the EESA, to the extent legally
applicable with respect to Employee, as determined by the Committee in its
discretion, including without limitation the clawback, the bonus prohibition and
the golden parachute prohibitions thereof.

 

  (c) The Award is intended to provide a grant of TARP-compliant long-term
restricted stock and shall be administered and interpreted in accordance with
that intent and purpose.

 

  (d)

Without any further action, this Agreement shall be automatically adjusted if
necessary to reduce the number of Award Shares to the maximum number permitted
for the Award, together with other awards granted to Employee in calendar year
<<calendar year of grant date>> that are taken into account in determining
compliance with the TARP-compliant long-term restricted stock exception to the
bonus prohibition in the CPP Requirements (i.e., if the aggregate of such awards
has a value in excess of the   1/3rd of annual compensation limit for
TARP-compliant long-term restricted stock), to constitute TARP-compliant
long-term restricted stock; and in such event the number of Award Shares which
are reduced shall be immediately forfeited and excluded from the definition of
Award Shares, ab initio, for all purposes of this Agreement.

 

  (e) The Committee shall have the right unilaterally to amend this Agreement to
effect or document any changes or additions which in its view are necessary or
appropriate to comply with the CPP Requirements and Section 111 of the EESA,
including any changes or additions which in its view are necessary or
appropriate to ensure that this Award constitutes TARP-compliant long-term
restricted stock for purposes of the CPP Requirements.